

THE THIRD POINT REINSURANCE LTD.
2013 OMNIBUS INCENTIVE PLAN
EMPLOYEE RESTRICTED SHARES
AWARD NOTICE
«First_Name» «Last_Name»
«Address_1», «Address_2»,
«Address_3»,
«Address_4»
                


You have been granted a number of shares of Restricted Shares as set forth below
of Third Point Reinsurance Ltd. (the “Company”), US$0.10 par value, pursuant to
the terms and conditions of the Third Point Reinsurance Ltd. 2013 Omnibus
Incentive Plan (the “Plan”) and the Employee Restricted Shares Agreement
(together with this Award Notice, the “Agreement”). Copies of the Plan and the
Restricted Shares Agreement are attached hereto. Capitalized terms not defined
herein shall have the meanings specified in the Plan or the Agreement.
Restricted Shares:
You have been awarded «Restricted_Shares_Awarded» shares of Restricted Shares of
the Company, US$0.10 par value, subject to adjustment as provided in Section 5
of the Employee Restricted Shares Agreement.



Grant Date:
«Grant_Date»



Vesting Schedule:
The Restricted Shares shall vest and become exercisable on «Grant Vesting
Schedule», provided you remain continuously providing services to the Company or
one of its Affiliates through such vesting date.

                    


EMPLOYEE RESTRICTED SHARES AGREEMENT

EMPLOYEE RESTRICTED SHARES AGREEMENT (the “Agreement”) dated as of the Grant
Date set forth in the Notice of Grant (as defined below), by and between Third
Point Reinsurance Ltd., a Bermuda exempted company (the “Company”), and the
employee whose name appears in the Notice of Grant (the “Participant”), pursuant
to the Third Point Reinsurance Ltd. 2013 Omnibus Incentive Plan, as in effect
and as amended from time to time (the “Plan”). Capitalized terms that are not
defined herein shall have the meanings given to such terms in the Plan.
1. Grant of Restricted Shares. The Company hereby evidences and confirms its
grant to the Participant, effective as of the Grant Date, of the number of
restricted shares of the Company (the “Restricted Shares”) specified in the
Third Point Reinsurance Ltd. 2013 Omnibus Incentive Plan Restricted Shares Grant
Notice delivered by the Company to the Participant (the “Notice of Grant”). This
Agreement is subordinate to, and the terms and conditions of the Restricted
Shares granted hereunder are subject to, the terms and conditions of the Plan,
which are incorporated by reference herein. If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern. The Restricted Shares shall be considered a Service Award under the
Plan.
2.     Vesting of Restricted Shares; Restricted Period.
(a)     Vesting. Except as otherwise provided in this Section 2, the Restricted
Shares shall become vested, if at all, on the vesting date(s) set forth in the
Notice of Grant (each, a “Vesting Date”), subject to the Participant’s continued
provision of Services to the Company or any Subsidiary thereof through such
date. The period over which the Restricted Shares vest is referred to as the
“Restricted Period.”
(b)     Termination of Services. If a Participant’s Services to the Company
terminate due to death or Disability during the Restricted Period, the
Restricted Shares shall be deemed vested to the extent of the number of shares
of Restricted Shares that would have vested had the Participant’s Service
continued until the next Vesting Date immediately following the date of the
Participant’s death or the effective date of the Participant’s Termination of
Service due to Disability. Any remaining unvested Restricted Shares shall
immediately be forfeited and canceled effective as of the date of the
Participant’s death or effective date of the Participant’s Termination of
Service due to Disability. If the Participant’s Services to the Company
terminate for any reason other than death or Disability, all unvested Restricted
Shares shall immediately be forfeited and canceled effective as of the effective
date of the Participant’s Termination of Service.
(c)     Change in Control. In the event of a Change in Control, if the
Participant is terminated by the Company without Cause or if the Participant
resigns from employment with the Company with Good Reason, in each case, during
the period beginning on the date that is ninety (90) days prior to a Change in
Control and ending on the date that is twenty-four (24) months following the
Change in Control (a “Change in Control Termination”), all unvested Restricted
Shares shall fully vest on the effective date of the Participant’s Termination
of Service. “Good Reason” shall have the meaning, if any, set forth in the
Participant’s employment agreement with the Company or its Subsidiary, as
applicable. If the Participant is not party to an employment agreement, or if
the Participant’s employment agreement does not contain a definition of Good
Reason, then the terms of this Section 2(c) relating to Good Reason shall not be
operative with respect to such Participant.
(d)     Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion, may accelerate
the vesting with respect to any Restricted Shares under this Agreement, at such
times and upon such terms and conditions as the Committee shall determine.
3.     Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the Restricted Shares that become vested
unless such Shares are registered under the Securities Act of 1933, as amended
(the “Securities Act”), or, if such Shares are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act. The
sale of such Shares must also comply with other applicable laws and regulations
governing the Shares and Participant may not sell the Shares if the Company
determines that such sale would not be in material compliance with such laws and
regulations.
4.     Participant’s Rights with Respect to the Restricted Shares.
(a)     Restrictions on Transferability. During the Restricted Period, the
Restricted Shares granted hereby are not assignable or transferable, in whole or
in part, and may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including without limitation by gift, operation of law or otherwise)
other than by will or by the laws of descent and distribution to the estate of
the Participant upon the Participant’s death.
(b)     Rights as Sharesholder; Dividends. The Participant shall be the record
owner of the Restricted Shares until the Shares are sold or otherwise disposed
of, and shall be entitled to all of the rights of a shareholder of the Company
including, without limitation, the right to vote such shares and receive all
dividends or other distributions paid with respect to such shares.
Notwithstanding the foregoing, any non-cash dividends or other distributions
shall be subject to the same restrictions on transferability as the Restricted
Shares with respect to which they were paid. If the Participant forfeits any
rights he has under this Agreement in accordance with Section 2, the Participant
shall, on the date of such forfeiture, no longer have any rights as a
shareholder with respect to the Restricted Shares and shall no longer be
entitled to vote or receive dividends on such Shares.
(c)     Shares Certificates. The Company may issue shares certificates or
evidence the Participant’s interest by using a restricted book entry account
with the Company’s transfer agent. Physical possession or custody of any shares
certificates that are issued shall be retained by the Company until such time as
the Restricted Shares vest.
5.     Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Shares shall be adjusted by the Board to reflect any
extraordinary dividend, shares dividend, shares split or share combination or
any recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Shares in such manner as it determines in its sole
discretion.
6.     Miscellaneous.
(a)     Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)     No Right to Continued Services. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries or Shareholders to terminate the Participant’s Services at any
time, or confer upon the Participant any right to continue in the Services of
the Company or any of its Subsidiaries.
(c)     Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(d)     Tax Withholding. The Company and its Subsidiaries shall have the right
to deduct from all amounts paid to the Participant in cash (whether under the
Plan or otherwise) any amount of taxes required by law to be withheld in respect
of the Restricted Shares under the Plan as may be necessary in the opinion of
the Company to satisfy tax withholding required under the laws of any country,
state, city or other jurisdiction, including but not limited to income taxes,
capital gains taxes, transfer taxes, and social security contributions that are
required by law to be withheld. The Company may require the recipient of the
Shares to remit to the Company an amount in cash sufficient to satisfy the
amount of taxes required to be withheld as a condition to the issuance of shares
deliverable to the Participant upon vesting of the Restricted Shares. The
Committee may, in its discretion, require the Participant, or permit the
Participant to elect, subject to such conditions as the Committee shall impose,
to meet such obligations by having the Company sell the least number of whole
Shares having a Fair Market Value sufficient to satisfy all or part of the
amount required to be withheld. The Company may defer delivery of the Shares
until such requirements are satisfied.
(e)     Section 83(b) Election. The Participant may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted
Shares. Any such election must be made within thirty (30) days after the Grant
Date. If the Participant elects to make a Section 83(b) Election, the
Participant shall provide the Company with a copy of an executed version and
satisfactory evidence of the filing of the executed Section 83(b) Election with
the US Internal Revenue Service. The Participant agrees to assume full
responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the US Internal Revenue Service and for all tax consequences
resulting from the Section 83(b) Election.
(f)     Forfeiture, Cancellation and “Clawback” of Awards. The Participant shall
forfeit and disgorge to the Company any Restricted Shares granted or vested and
any gains earned or accrued due to the sale of any Shares to the extent required
by the Company’s Executive Compensation Clawback Policy, as adopted on February
27, 2018 and as the same may be amended from time to time, or Applicable Law or
regulations in effect on or after the Effective Date, including Section 304 of
the U.S. Sarbanes-Oxley Act of 2002 and Section 10D of the Exchange Act. For the
avoidance of doubt, the Committee shall have full authority to implement any
policies and procedures necessary to comply with Section 10D of the Exchange Act
and any rules promulgated thereunder. The implementation of policies and
procedures pursuant to this Section 6(f) and any modification of the same shall
not be subject to any restrictions on amendment or modification of Awards.
Awards granted under the Plan (and gains earned or accrued in connection with
Awards) shall also be subject to such generally applicable policies as to
forfeiture and recoupment (including, without limitation, upon the occurrence of
material financial or accounting errors, financial or other misconduct or
Competitive Activity) as may be adopted by the Administrator or the Board from
time to time and communicated to Participants. Any such policies may (in the
discretion of the Administrator or the Board) be applied to outstanding Awards
at the time of adoption of such policies, or on a prospective basis only.
(g)     Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(h)     Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted
Shares evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Shares is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; and (e) that the future value of the
Shares is unknown and cannot be predicted with certainty.
(i)     Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Shares evidenced hereby, the Participant: (a) authorizes the Company,
any agent of the Company administering the Plan or providing Plan recordkeeping
services, to disclose to the Company or any of its affiliates any information
and data the Company requests in order to facilitate the grant of the Award and
the administration of the Plan; (b) waives any data privacy rights the
Participant may have with respect to such information; and (c) authorizes the
Company and its agents to store and transmit such information in electronic
form.
(j)     Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Shares evidenced hereby, Participant hereby consents to
the delivery of information (including, without limitation, information required
to be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Restricted Shares via Company website, email or other electronic delivery.
(k)     Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(l)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


1